UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 8, 2014 EXTERRAN PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware 001-33078 22-3935108 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 16666 Northchase Drive, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (281) 836-7000 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets As previously reported, on July 11, 2014, EXLP Operating LLC, our wholly owned subsidiary (“EXLP Operating”), entered into a Purchase and Sale Agreement (the “Purchase Agreement”) with MidCon Compression, L.L.C. (“MidCon”) to acquire from MidCon natural gas compression assets for approximately $135 million. On August 8, 2014, we completed the acquisition. As part of this transaction, EXLP Operating directed MidCon to sell approximately $4.1 million of assets other than compression units and associated contracts to Exterran Energy Solutions, L.P., a wholly owned subsidiary of Exterran Holdings, Inc.We funded the purchase price for the acquisition with borrowings under our revolving credit facility.The purchase price is subject to certain post-closing adjustments under the terms of the Purchase Agreement. Item9.01 Financial Statements and Exhibits (a) Financial Statements of Business Acquired Any required historical financial information with respect to the acquired assets will be filed under cover of Form 8-K/A on or prior to the date prescribed by the rules and regulations of the Securities and Exchange Commission. (b) Pro Forma Financial Information Any required pro forma financial information with respect to the acquired assets will be filed under cover of Form 8-K/A on or prior to the date prescribed by the rules and regulations of the Securities and Exchange Commission. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EXTERRAN PARTNERS, L.P. By: Exterran General Partner, L.P., its general partner By: Exterran GP LLC, its general partner August 14, 2014 By: /s/ KENNETH R. BICKETT Kenneth R. Bickett Vice President and Controller 3
